Citation Nr: 1719719	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-22 675	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine herniated nucleus pulposus (with the exception of a temporary 100 percent disability rating from January 2013 to May 2013 pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to a temporary 100 percent disability rating due to convalescence for a 2007 surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded these issues in March 2014 and May 2016.

In March 2014, the Board remanded the issue of a temporary 100 percent disability rating for convalescence pursuant to 38 C F R. § 4.30 for surgeries performed in June 2007 and January 2013.  In a September 2014 rating decision, a 100 percent convalescent rating was assigned effective January 2013 to May 2013.  However, no mention was made of any surgery in 2007.  As such, that portion of the issue remains on appeal.

The Veteran testified at a May 2017 Board videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (or through her authorized representative) that a withdrawal of this appeal was requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, at a May 2017 Board hearing, the Veteran (or her representative) made a declaration withdrawing this appeal.  The Board finds that the Veteran's withdrawal of this appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


